              Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

HIITT CONTRACTING, INC.,                          *

        Plaintiffs,                               *

   v.                                             *           Civil Action No. 8:20-cv-2880-PX

HARTFORD FIRE INSURANCE CO., et al., *

         Defendants.                      *
                                         ***
                                  MEMORANDUM OPINION

         Pending before the Court are motions to dismiss or stay this action filed by Hartford Fire

Insurance Company (“Hartford”), Pacific Insurance Company, Limited (“Pacific”), and XL

Insurance America, Inc. (“XL”) (ECF Nos. 22 & 25); and motions to dismiss filed by CJ Miller,

LLC (“CJ Miller”) (ECF No. 29), and by St. Paul Fire and Marine Insurance Company (“St.

Paul”) (ECF No. 35). The motions have been fully briefed, and after a hearing that took place on

May 27, 2021, the Court is prepared to rule on the motions. See Loc. R. 105.6. For the

following reasons, the Court DENIES St. Paul’s motion (ECF No. 35); GRANTS Hartford,

Pacific, and XL’s motions to stay (ECF No. 22 & 25); STAYS this action pending the

completion of the parallel proceedings in Virginia; and will HOLD IN ABEYANCE CJ Miller’s

motion (ECF No. 29).

         I.       Background

                  A.    HITT v. Glenstone underlying litigation

         This insurance coverage action stems from a construction project gone awry. Currently

also pending before this Court are the breach of contract claims and counterclaims that HITT

Contracting, Inc. (“HITT”) and Glenstone Foundation Inc. (“Glenstone”), the owner of the
         Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 2 of 13



Glenstone Museum in Potomac, Maryland, are pursuing against each other. See HITT v.

Glenstone, PX-18-2691, ECF Nos. 19 & 86 (hereinafter HITT v. Glenstone or the “underlying

action”). In 2011, Glenstone embarked on an ambitious $200-million expansion of its museum.

ECF No. 4 ¶ 14 (“the Project”). Dissatisfied with the original primary contractor, Glenstone

hired HITT in December 2014 to take over as the general contractor in charge of managing the

Project. Id. ¶¶ 15–16; see also HITT v. Glenstone, ECF No. 74-1 ¶¶ 2–5. HITT assumed

responsibility for overseeing every aspect of the Project, including the work performed by its

subcontractors CJ Miller, Prospect, and Enclosure, among others. ECF No. 4 ¶¶ 16–17.

       Shortly after HITT took over the Project, its relationship with Glenstone started to falter.

See HITT v. Glenstone, ECF No. 74-1 ¶ 6. Project deadlines were pushed back, costs ballooned,

and each blamed the other for missed deadlines and broken promises. See id., ECF No. 19 at 20;

ECF No. 74-1 ¶¶ 7–10, 16–19. By June 2018, HITT notified Glenstone that it had achieved

substantial completion of the Project and that Glenstone was improperly withholding final

payments owed to HITT in breach of their contract. See id., ECF No. 74-1 ¶¶ 113–15, 135.

Glenstone, in turn, contested that the Project was anywhere near substantial completion and

volleyed to HITT a litany of counternotices for incomplete and shoddy work involving almost

every aspect of the Project. See id., ECF No. 19 ¶¶ 171–73, 181, 203–05.

       In August 2018, HITT filed suit against Glenstone for breach of contract, claiming

Glenstone had interfered with its ability to timely complete the project and wrongly withheld

amounts due. See id., ECF No 1. HITT seeks at least $18 million dollars in damages. See id.,

ECF No. 74-1 at 27–28. Glenstone countersued, contending that HITT’s breaches have cost it

more than $70 million in damages. See id., ECF No. 19 at 86; ECF No. 4 ¶ 21. This Court

recently denied the parties’ cross motions for summary judgment in this action on all but one of



                                                 2
            Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 3 of 13



the claims. 1

                 B.       HITT’s Insurance Coverage Related to the Glenstone Project

        As part of its obligations under the contract with Glenstone, HITT obtained several layers

of insurance from the Defendant carriers. ECF No. 4 at 6–14. From Hartford, HITT obtained

general liability coverage issued as part of a Contractor Controlled Insurance Program (“CCIP

Policy” or “Hartford Policy”), for the period between February 28, 2014 and July 1, 2018. Id. ¶

23; ECF No. 22-9. The CCIP Policy insures HITT as the first “named insured” and its

subcontractors also as “insureds” for up to $4,000,000 in “property damage” caused by an

“occurrence.” 2 ECF No. 4 ¶¶ 26–27; ECF No. 22-9 at 1, 7, 51. The policy also obligates

Hartford to defend an insured against any covered claim. ECF No. 22-9 at 7.

        XL issued for the Project the first layer of excess coverage (“XL Policy”) for the same

policy period, essentially augmenting the CCIP Policy limits by $25 million, and triggering a

similar duty to defend. ECF No. 4 ¶¶ 41–46; ECF No. 22-10. St. Paul issued a second excess

liability policy for an additional $25 million dollars under like terms. ECF No. 4 ¶¶ 57–70; ECF

No. 22-11. Lastly, HITT obtained from Pacific “professional liability” coverage of $5 million

for “professional incidents” arising between March 1, 2018 and March 1, 2019, as well as for

losses in excess of amounts recovered from any subcontractor’s design professional insurance.

ECF No. 4 ¶¶ 71–77; ECF No. 22-12 at 1.


        1
          The Court entered summary judgment in Glenstone’s favor as to Count VI of its counterclaim, finding
HITT breached its contractual duty to defend and indemnify Glenstone against lien claims filed by various
subcontractors in the Circuit Court for Montgomery County, Maryland. See HITT v. Glenstone, ECF No. 19 at 84–
86; ECF No. 94; ECF No. 230. The Court granted declaratory relief but denied Glenstone’s request for injunctive
relief. ECF No. 230.
         2
           The CCIP Policy exempts from coverage, among other things: (1) property damage arising from an
insured’s work and included in the “products-completed operations hazard” unless the “damaged work … was
performed on [HITT’s] behalf by a subcontractor”; and (2) “property damage” to “impaired property” that is not
“physically injured” if the damage arises out of “delay or failure” by the insured “to perform a contract … in
accordance with its terms.” ECF No. 22-9 at 10, 23, 73.

                                                        3
          Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 4 of 13



       After Glenstone filed its counterclaims, HITT put each carrier on notice of the potential

claims triggering coverage. ECF No. 4 ¶ 22. Hartford agreed to defend the claims but issued a

reservation of rights on whether HITT had provided timely notice, whether the claims were

subject to policy exclusions, and whether Hartford was obligated to pay pre-tender defense costs

under the policy. Id. ¶¶ 36–37. XL, for its part, agreed to defend on August 21, 2020, but also

under a full reservation of rights. Id. ¶¶ 53–54. St. Paul has acknowledged receipt of HITT’s

request but, to date, has not confirmed or denied coverage. Id. ¶ 68. Pacific, meanwhile,

recently informed HITT that its claims remain under investigation. Id. ¶ 75.

               C.     Virginia and Maryland Litigation

       On August 21, 2020, three of the four Defendants in this case—Hartford, Pacific, and

XL—went on the offensive and filed suit against HITT in the Circuit Court for Fairfax County,

Virginia (“Virginia court”), seeking a declaration as to whether the Glenstone counterclaims are

covered under the respective CCIP and excess policies. ECF Nos. 22-3 & 22-4. Hartford and

Pacific pursued their litigation jointly, while XL filed separate claims. The cases have since

been consolidated in the Virginia court. ECF No. 22 at 2 n.3.

       Notably, on the same day that Hartford served HITT with the summons and Complaint

for the Virginia action—September 9, 2020—HITT filed its claim for declaratory relief against

the Defendants in Montgomery County Circuit Court. ECF No. 24-7 at 2; ECF No. 22-6 at 3.

Simply stated, HITT’s claims constitute the mirror image of the Virginia action in that HITT

seeks a judicial declaration that each must defend and indemnify HITT in accordance with the

primary and excess policy limits. Compare ECF No. 4 with ECF Nos. 22-3 & 22-4. HITT has

also joined three project-subcontractors as interested parties: CJ Miller, Prospect, and NEC. ECF

No. 4; ECF No. 29-1 at 3.



                                                 4
            Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 5 of 13



        HITT next urged the Virginia court to either dismiss, or alternatively stay, the Virginia

case in light of the pending Maryland litigation. ECF Nos. 22-6 & 22-7. HITT argued to that

court that the insurers’ suit should be regarded as a “strategic-preemptive tactic” designed to

thwart HITT’s litigation in its chosen Maryland forum. ECF No. 22-6 at 6. HITT further urged

that dismissal in Virginia was warranted because its claims triggering coverage “center on events

and property” in Maryland, and so a Maryland court should decide them. Id. at 1. The Virginia

court has since denied HITT’s motion, and the case is proceeding apace. ECF Nos. 49 & 49-1.

According to the parties’ latest proffer, HITT has countersued but has not joined the

subcontractors or St. Paul in the Virginia action, and while no formal scheduling order has

issued, the parties have started exchanging discovery. ECF No. 55.

        Meanwhile, in the Maryland action, Hartford, Pacific, and XL noted timely removal to

this Court on October 6, 2020. ECF No. 1. They now move to dismiss or stay this case pending

the completion of the Virginia action. ECF Nos. 22 & 25. St. Paul and CJ Miller seek dismissal

on separate grounds. ECF Nos. 29 & 35. 3

        II.      Hartford, Pacific, and XL’s Motions to Dismiss (ECF Nos. 22 & 25)

        Hartford, Pacific, and XL request that this Court dismiss this action under the “first-to

file” rule, or alternatively stay this case pending resolution of the Virginia action. ECF No. 22 at

1; ECF No. 25. Although the Court finds that the first-to-file rule is a poor fit for this matter, it

will stay the case to avoid duplicative litigation and potential inconsistent decisions.

        The first-to-file rule generally gives priority to the first action filed, here the Virginia

action, “absent the showing of balance of convenience in favor of the second action.” Intellor

Group, Inc. v. Cicero, No. TDC-19-0010, 2019 WL 1643549, at *3 (D. Md. Apr. 16, 2019)


        3
          The Court suspended the deadline for Prospect and NEC to respond or answer the Complaint at their
request until the resolution of the pending motions. ECF Nos. 50 & 51.

                                                       5
          Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 6 of 13



(quoting Ellicott Mach. Corp. v. Modern Welding Co., Inc., 502 F.2d 178, 180 n.2 (4th Cir.

1974)). But as HITT rightly points out, the first-to-file rule only applies to two competing

federal actions, not when a state proceeding is involved. See ECF No. 24 at 4 n.5; Allied-

General Nuclear Servs. v. Commonwealth Edison Co., 675 F.2d 610, 611 n.1 (4th Cir. 1982)

(“Ordinarily, when multiple suits are filed in different Federal courts upon the same factual

issues, the first or prior action is permitted to proceed to the exclusion of another subsequently

filed.”); Butler v. DirectSat USA, LLC, 800 F. Supp. 2d 662, 665 (D. Md. 2011) (“The first-to-

file rule refers to the doctrine that when the same party or parties have filed similar litigation in

separate federal fora, the matter that was filed first should proceed, and the later-filed action

should be stayed, transferred, or enjoined.”); Intellor Group, 2019 WL 1643549, at *3

(discussing rule only in the context of competing federal actions).

       Rather, where state court parallel proceedings are involved, the court must consider

principles of “federalism, efficiency, and comity” when balancing the pertinent state and federal

interests. United Capitol Insurance Co. v. Kapiloff, 155 F.3d 488, 493 (4th Cir. 1998) (quotation

omitted). Courts in this Circuit are guided by the four factors set forth in Kapiloff. Id. at 493–

94; see also VRCompliance LLC v. HomeAway, Inc., 715 F.3d 570, 573 (4th Cir. 2013)

(affirming use of Kapiloff factors in federal declaratory actions with parallel state proceeding);

cf. Wilton v. Seven Falls, Co., 515 U.S. 277, 286 (1995) (explaining the “exceptional

circumstances” test for abstention does not extend to federal declaratory actions). Per Kapiloff,

courts consider:

               (1) whether the state has a strong interest in having the issues
               decided in its courts; (2) whether the state courts could resolve the
               issues more efficiently than the federal courts; (3) whether the
               presence of ‘overlapping issues of fact or law’ might create
               unnecessary ‘entanglement’ between the state and federal courts;
               and (4) whether the federal action is mere ‘procedural fencing,’ in

                                                   6
            Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 7 of 13



                 the sense that the action is merely the product of forum-shopping.

155 F.3d at 493–94 (citation omitted).

        Each of the four factors support this Court staying the case. First, Virginia has a strong

interest in “having its courts … resolv[e]” the scope of coverage available to HITT as a Virginia

citizen and under the CCIP and excess policies. VRCompliance, 715 F.3d at 574. And Virginia

law will likely decide that issue. See id. at 573–74. That is because, under Maryland choice-of-

law rules, this Court must apply the law of the state where the contract was formed; for an

insurance policy, the contract is formed where the policy is delivered and the premiums are paid,

as the last acts necessary to “give the contract a binding effect.” 4 TIG Ins. Co. v. Monongahela

Power Co., 209 Md. App. 146, 161 (2012) (quotation omitted).

        Here, neither event occurred in Maryland. Rather, the policies reflect that each took

effect in Virginia. Each of the policies states that HITT, headquartered in Virginia, is

responsible for paying the premiums as the “first named insured.” ECF No. 22-9 at 66; see also

ECF 22-10 at 11 (HITT as first named insured responsible for paying the premiums); ECF No.

22-11 at 11 (same); ECF No. 22-12 at 5. Additionally, each policy expressly lists HITT’s

mailing address as located in Falls Church, Virginia. ECF No. 22-9 at 34; ECF No. 22-10 at 1;

ECF No. 22-11 at 2; ECF No. 22-12 at 1. While HITT attempts to muddy the waters by claiming

the policies were delivered to its insurance broker in Washington D.C. (ECF No. 24-1 at 3), the

Court finds it equally if not more likely they were also delivered to HITT’s headquarters. The

record strongly indicates that Virginia substantive law will apply to this declaratory judgment




        4
           Virginia choice-of-law rules also apply the law of the state where the contract was formed. See, e.g.,
Eerie Ins. Exch. V. EPC MD 15, LLC, 297 Va. 21, 28 n.5 (2019); Black v. Powers, 48 Va. App. 113, 126–27 (2006).


                                                        7
             Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 8 of 13



action. 5 Even more clear is that the Court cannot see how Maryland substantive law applies. 6

Thus, this factor weighs in favor of allowing the Virginia court to decide questions involving

substantive Virginia law.

         As to the second Kapiloff factor, the relative efficiencies of proceeding in the state versus

federal forum, this factor generally affords priority to the first suit filed “absent the showing of

balance of convenience in favor of the second action.” VRCompliance, 715 F.3d at 574

(quotation omitted). Although the state and federal actions were filed close in time, Virginia is

undoubtedly closer to resolution. The parties have litigated dismissal motions, which were

denied, and the parties have already started exchanging discovery. See ECF Nos. 48 & 55.

Because the Virginia action has clearly “progressed further,” this Court cannot decide the case

any more quickly or efficiently than the Virginia court. VRCompliance, 715 F.3d at 574.

         As to the third factor, if these actions proceed simultaneously, entanglement is inevitable.

The two actions overlap almost entirely. They both concern centrally whether HITT provided

proper notice to trigger coverage and if so, whether the Project-related claims arising from the

Glenstone litigation are covered under the Policies, triggering coverage and a duty to defend.



         5
           That the XL, St. Paul, and Pacific policies contain Virginia endorsements further supports this Court’s
choice-of-law analysis. See ECF No. 22-10 at 13; ECF No. 22-11 at 8; ECF No. 24-6 at 51.
         6
           HITT’s reliance on the renvoi doctrine under Maryland choice-of-law rules—which HITT invoked at the
eleventh hour after briefing was already submitted (ECF No. 55)—does not change this Court’s choice-of-law
analysis or the analysis under Kapiloff. Even assuming renvoi applies here (see TIG, 209 Md. App. at 162; Griffith
Energy Servs., Inc v. Nat’l Union Fire Ins. Co. of Pittsburgh, 224 Md. App. 252, 274–75 (2015)), HITT would need
to establish Maryland has the “most substantial relationship” to the insurance policies or that Virginia courts would
apply Maryland law. See Am. Motorists Ins. Co. v. ARTRA Group, Inc., 338 Md. 560, 579 (1995). HITT has shown
neither. HITT cites one Virginia case for the proposition that Virginia courts may disregard lex loci contractus if the
parties “intend[ed] for the contracts to be performed in another, specific jurisdiction.” ECF No. 55 at 1 (quoting
Black v. Powers, 48 Va. App. 113, 129 (2006)). HITT cites this rule without providing any analysis for the present
action. Left to fill in the gaps of HITT’s eleventh-hour argument, the Court believes HITT is conflating the
underlying contract between HITT and Glenstone—to renovate the museum in Maryland—with HITT’s contractual
agreement with its insurers. The “performance” contemplated in the insurance policies includes HITT’s compliance
with the relevant terms and conditions and the insurers’ resultant obligation to defend and indemnify HITT and other
insureds. Thus, on these facts, it is far from clear that a Virginia could would disregard the default rule of lex loci
contractus and instead apply Maryland law.

                                                          8
          Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 9 of 13



Compare ECF No. 4 with ECF Nos. 22-3 & 22-4. HITT tries mightily to concoct differences

between the two cases, adding the second excess carrier St. Paul as a defendant and three

subcontractors as interested parties in this litigation. See ECF No. 4. But the presence of these

additional parties does not, at all, change the nature of the relief sought—to ascertain whether the

insurers received proper and timely notice of the claims and whether the claims are covered

under the policies. Because this action and the Virginia action are the same in all material

respects, allowing both to proceed would certainly risk duplicative and potentially inconsistent

judgments. Accordingly, this third factor strongly counsels in favor of staying this matter and

awaiting final resolution in the Virginia case.

       Applying the fourth factor here is fairly straightforward. See Kapiloff, 155 F.3d at 493–

94. The Court finds no basis to conclude that Maryland law applies to this action or that

Maryland appears the better forum for this dispute. Rather, HITT seems most concerned that the

Virginia court will apply Virginia law and reject HITT’s request for pretender defense costs.

ECF No. 24 at 10 n.9. HITT’s efforts to proceed here—presumably in the hope that this Court

will apply Maryland law regardless of what the choice-of-law rules dictate—is paradigmatic

forum-shopping. In sum, all four Kapiloff factors favor staying this matter. 155 F.3d at 493–94.

       Alternatively, even if the Court applied the first-to-file rule, the outcome would be the

same. The Virginia action was filed first, and contrary to HITT’s urging, nothing suggests the

insurers filed suit in reaction to HITT’s having threatened litigation first. See Intellor Group,

2019 WL 1643549, at *4. The actions are identical in terms of the relief sought. The fact there

are additional parties in this action does not alter the need to avoid inconsistent judgments and

discourage forum shopping. Under this standard too, the Court would have deferred to the

Virginia state proceeding.



                                                  9
         Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 10 of 13



       Lastly, the Court exercises its discretion to stay the case versus dismissing it outright.

See ECF No. 22-1 at 1. For whatever reason, the subcontractors and St. Paul have not sought to

participate in the Virginia litigation, even though practically and legally they may very well be

bound by that court’s determination in the end. See ECF No. 55. Certainly, the Virginia

litigation will have preclusive effect in this action, even if the precise scope of such preclusion

will be left for another day. See Lane v. Bayview Loan Servicing, LLC, 297 Va. 645, 655–56

(2019). Given the additional parties in this action, the most prudent course is to stay this case

entirely pending the resolution of the matter in Virginia.

        Although the insurers seek dismissal outright, a stay will fairly address their concerns

and avoid duplicative litigation. Further, it leaves open the possibility that HITT may litigate its

claims against St. Paul in this forum, should St. Paul, for whatever reason, not join the Virginia

action. Thus, a stay pending completion of the Virginia case is the proper course of action.

       III.    St. Paul’s Motion to Dismiss (ECF No. 35)

       St. Paul asks to be dismissed from this suit because, as the provider of the second excess

policy, its coverage obligation depends not only on HITT losing the underlying action, but also

on HITT exhausting the policy limits of the Hartford and XL policies. ECF No. 35 at 8–9.

Additionally, St. Paul distinguishes its policy because it does not include any duty to defend the

underlying claims. Id. The Court finds St. Paul’s arguments for dismissal wanting.

       As a preliminary matter, the Court must clarify the applicable law. St. Paul relies,

incorrectly, on Maryland substantive law as applied to declaratory judgment actions related to

insurance coverage. ECF No. 35-1 at 9 (discussing Home Exterminating Co., Inc. v. Zurich-

American Ins. Grp., 921 F. Supp. 318, 325 (1996)). Federal courts sitting in diversity apply

federal procedural law and state substantive law. Hartford Fire Ins. Co. v. Harlesville Mut. Ins.



                                                 10
         Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 11 of 13



Co., 736 F.3d 255, 261 n.3 (4th Cir. 2013). Thus, “[a] state court declaratory action that is

removed is treated as invoking the Federal Declaratory Judgment Act,” not the Maryland

Uniform Declaratory Judgment Act. Id.; see also Jones v. Sears Roebuck, 301 Fed. Appx. 276,

281 n.12 (4th Cir. 2008) (same); White v. National Union Fire Ins. Co., 913 F.2d 165, 167 (4th

Cir. 1990) (same).

        The Federal Declaratory Judgment Act provides that “[i]n a case of actual controversy ...

any court of the United States ... may declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §

2201(a). A court may afford such relief if two requirements are satisfied. First, the dispute must

present an adequate case or controversy “within the confines of Article III of the United States

Constitution.” White, 913 F.2d at 167. This constitutional precondition is met when the case

involves parties “having adverse legal interests, of sufficient immediacy and reality to warrant

the issuance of a declaratory judgment.” Id. at 168 (quoting Maryland Casualty Co. v. Pacific

Coal & Oil Co., 312 U.S. 270, 273 (1941)). Second, the court must conclude that, prudentially,

the case ought be decided under the particular circumstances by ascertaining whether the

requested relief will (1) will serve a useful purpose in clarifying the legal relations in issue; or (2)

terminate and afford relief from the uncertainty, insecurity, and controversy giving rise to the

proceeding. Id.

        A sufficiently live case or controversy exists between HITT and St. Paul. In the

underlying Glenstone litigation, HITT faces $70 million dollars in potential exposure, an amount

clearly triggering the question of coverage for all policies including St. Paul. See ECF No. 4 ¶¶

21, 57, 61–62. The gravamen of this controversy, therefore, is whether St. Paul must cover the

claims per the terms of the policy in the event liability is established. That Glenstone “has not



                                                  11
         Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 12 of 13



obtained a judgment against [HITT] does not make the [insurance] action any less definite and

concrete, nor does it vitiate the adversity of the parties’ interests.” White, 913 F.2d at 168

(discussing Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)); see

also Tocci Bldg. Corp. of New Jersey, Inc. v. Virginia Sur. Co., 750 F. Supp. 2d 316, 323 (D.

Mass. 2010) (finding concrete dispute between insured and excess insurer); Bankers Tr. Co. v.

Old Republic Ins. Co., 959 F.2d 677, 681 (7th Cir. 1992) (finding plaintiff insured had

controversy with its excess insurer even though it had not lost yet in the underlying suit);

Associated Indem. Corp. v. Fairchild Indus., Inc., 961 F.2d 32, 35 (2d Cir. 1992); 10B C.

Wright, A. Miller & M. Kane, Federal Practice & Procedure § 2757 (4th ed. 2021) (Declaratory

relief may be appropriate even when “there are future contingencies that will determine whether

a controversy ever actually becomes real.”); Charter Fed. Sav. Bank v. Office of Thrift

Supervision, 976 F.2d 203, 209 (4th Cir. 1992) (citing favorably Wright & Miller § 2757).

       This is especially so where, as here, coverage under the St. Paul policy is triggered only if

the underlying claims are covered by the Hartford and XL policies. Each excess policy makes

clear that it incorporates all definitions, terms of coverage, exclusions and endorsements as set

forth in the CCIP Policy. See ECF No. 22-10 at 6; ECF No. 22-11 at 22. Accordingly, once the

nature and scope of coverage is ascertained for the underlying policies, that decision will most

definitely affect whether coverage is available under St. Paul’s policy. In this respect, the

controversy between HITT and St. Paul is concrete, justiciable, and proper for resolution under

the Declaratory Judgment Act.

       Furthermore, resolving St. Paul’s coverage obligations to HITT will provide clarity to the

parties moving forward. Simply put, HITT will know the amount of coverage available to it if

found liable in the Glenstone action. In this respect, the declaratory relief action against St. Paul



                                                 12
           Case 8:20-cv-02880-PX Document 59 Filed 06/09/21 Page 13 of 13



is no different than that against the other insurers on the critical question of coverage. ECF No.

35. St. Paul’s motion is therefore denied.

       For the above-stated reasons, Hartford, Pacific, and XL’s motions to stay this action are

GRANTED (ECF Nos. 22 & 25); St. Paul’s motion to dismiss is DENIED (ECF No. 35); and CJ

Miller’s motion to dismiss will be HELD IN ABEYANCE (ECF No. 29). A separate order

follows.

June 9, 2021                                                     /S/
Date                                                         Paula Xinis
                                                             United States District Judge




                                                13
